Citation Nr: 0020650	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 10 percent for plantar fasciitis with heel spur, 
right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had unverified active duty service from February 
1977 to November 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1998, a statement of the case was issued in 
November 1998, and a substantive appeal was received in 
December 1998. 

The Board notes that service connection for bilateral pes 
planus was granted by a rating decision dated November 1998 
and a noncompensable evaluation was assigned.  However, the 
veteran did not file a notice of disagreement as to that 
issue.   

In the same November 1998 rating decision, the RO denied 
entitlement to service connection for Morton's Neuroma, 
bilateral and for genital herpes.  The veteran filed a notice 
of disagreement as to these issues, and a statement of the 
case was issued in February 1999.  However, a substantive 
appeal was not filed to complete an appeal as to these 
issues.  Correspondence from the veteran received at the 
Board in June 1999 included reference to these issues and is 
hereby referred to the RO for any necessary action. 


REMAND

Additional evidence was received at the Board in June 1999, 
some of which pertains to the plantar fasciitis with heel 
spur, right foot issue which is in appellate status.  The 
Board notes that the veteran has indicated that she waives 
preliminary RO review and consideration of the new evidence 
pursuant to 38 C.F.R. § 20.1304 (1999).  However, after 
reviewing the new evidence, the Board believes that 
additional development action is nevertheless necessary in 
order to ensure an adequate medical record and to allow for 
equitable review of the veteran's appeal. 

In this regard, it appears that the veteran has received 
treatment from private physicians, including a Steven Paul 
Snider, D.P.M.  In a January 1999 letter, Dr. Snider outlined 
certain clinical findings and included reference to 
deformities which could be surgically treated.  In view of 
the findings reported at the most recent VA examination in 
September 1998, the Board believes that evaluation of 
disability solely due the service-connected plantar fasciitis 
with heel spur, left foot, involves matters of medical 
differentiation and complexity in this case.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting treatment 
for foot symptomatology should be 
obtained and made of record. 

2.  The RO should contact the veteran and 
request the names and addresses of all 
private physicians who have treated her 
for foot problems since her discharge 
from service.  After obtaining from the 
veteran any necessary consents to the 
release of medical records, the RO should 
contact all reported private medical care 
providers (to specifically include Steven 
Paul Snider, D.P.M., Richard A. 
Bellacosa, D.P.M.) and request copies of 
all treatment records.  All records 
obtained should be associated with the 
claims file. 

3.  The veteran should be scheduled for a 
special VA podiatry examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
medically indicated special tests should 
be accomplished.  The examiner should 
clearly report all findings attributable 
to the service-connected plantar 
fasciitis with heel spur, right foot, as 
opposed to any other disorder(s).  If 
such differentiation cannot be medically 
made, then the examiner should so state.  
The examiner should indicate whether 
there is evidence (attributable to the 
service-connected plantar fasciitis with 
heel spur or which cannot otherwise be 
attributed to any other disorder(s)) of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, characteristic callosities, 
tenderness of the plantar surface, marked 
inward displacement, severe spasm of the 
tendo achillis on manipulation.  The 
examiner should also indicate whether 
there is any improvement by orthopedic 
shoes or appliances. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to clarify matters of medical 
complexity and to ensure a proper record for equitable review 
of the veteran's appeal.  The veteran and her representative 
are free to submit additional evidence and argument in 
support of the matter addressed in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

